Dismissed and Memorandum Opinion filed March 12, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00475-CV

                   IN THE INTEREST OF L.E.B., A CHILD


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                      Trial Court Cause No. 10FD0110

                          MEMORANDUM OPINION


      This is an appeal from a judgment signed April 25, 2018. The clerk’s record
was filed July 10, 2018. No reporter’s record or brief was filed.

      On January 10, 2019, this court issued an order stating that unless appellant
filed a brief on or before February 11, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. The appeal is ordered dismissed.
                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2